MEMORANDUM **
James Alonso Cosculluela, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny in part, and dismiss in part, the petition for review.
Substantial evidence supports the BIA’s determination that Cosculluela is not eligible for withholding of removal because he failed to establish a clear probability of persecution if returned to the Philippines. See Lim v. INS, 224 F.3d 929, 938 (9th Cir.2000).
Substantial evidence also supports the BIA’s determination that Cosculluela is not eligible for CAT relief because he failed to establish it is more likely than not that he would be tortured if returned to the Philippines. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir.2007).
We lack jurisdiction to consider Coscul-luela’s contention that he qualifies for an exception to the one year filing deadline for asylum applications based on the designation of the New People’s Army as a Foreign Terrorist Organization because he failed to exhaust the issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
We lack jurisdiction to review the agency’s discretionary denial of voluntary de*667parture. See 8 U.S.C. § 1229c(f). Coscul-luela’s due process claim regarding the denial of voluntary departure is not color-able. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.